EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bojuan Deng on August 17, 2021.

The application has been amended as follows: 
	2.1. Claims 3, 4, 10 and 17 have been cancelled.
	2.2. Claim 11 has been amended as follows:
                    --11. (Currently Amended) A multi-chamber single dose unit comprising a powder chamber and a liquid chamber, wherein the liquid chamber comprises 7.5 to 18 grams of a liquid detergent and the powder chamber comprises 0.5 to 7.5 grams of borax, wherein the liquid detergent comprises 10% to [100%] 75% by weight surfactant comprising a nonionic surfactant and an anionic surfactant, wherein the powder chamber contains only borax, wherein the liquid chamber and the powder chamber are enclosed in a water-dispersible or water-soluble film, and wherein the multi-chamber single dose unit is free of protease.--
	(support for the underlined phrases are found in the specification at paragraphs [0007], [0010], [0011], [0016[, [0017], [0048], and in original claims 3 and 4)
	2.3. In claim 13, line 1, “unit dose” has been replaced with --dose unit--
(to be consistent with the rest of the claims).

	2.5. In claim 14, line 3, “unit dose” has been replaced with --dose unit--
	2.6. In claim 15, line 2, “unit dose” has been replaced with --dose unit--
	2.7. In claim 16, line 3, “unit dose” has been replaced with --dose unit--

Claims 2, 5-9 and 11-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 1, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to claims 2 and 11 for minor informalities is withdrawn in view of Applicant’s amendment. 
	Claim 11, which was indicated allowable in the previous office action, is presently amended into an independent form to overcome O’Connell, the prior art of record and the newly found art to Ehrlich (US Patent No. 4,253,842). As indicated in the previous office action, O’Connell, the closet prior art, while teaching separating solid detergent composition and liquid detergent composition in different chambers of a water soluble pouch, and while the solid composition may comprise borate, there is seen no motivation, direction or guidance wherein the chamber containing the solid detergent composition contains only borax in the amount of 0.5 to 7.5 grams. In addition, the present claim 11 requires that the multi-chamber single dose unit is free of protease, whereas O’Connell’s detergent composition comprises protease as an essential ingredient (see at least the abstract in O’Connell). 
	Ehrlich, the newly found art, teaches a packaged detergent composition consisting essentially of a container and, packed in the container, a first plurality of units each comprising a water-soluble synthetic organic detergent component of the composition, and at least one other plurality of units different from those of the first plurality and comprising at least one other component of the composition selected from the group consisting of detergent builders and detergent adjuvants each unit being in tablet, envelope, packet, capsule or other container form and having a weight of 5 to 30 grams (see abstract), wherein the materials of the packet or envelope are water-soluble film-forming compounds or polymers, e.g. polyvinyl alcohol (see col. 8, lines 45-49). Ehrlich’s major inventive concept is that components of detergent compositions should be separately tableted or produced in convenient units so that the Even presuming there is motivation to combine the above two packets, Applicant 
 	Also, even presuming the borax of Ehrlich which may be enclosed in a water-soluble packet were to be combined with the liquid chamber of O’Connell, the prior art of record, to form a multi-chamber single dose unit, as stated above, the detergent composition of O’Connell comprises protease, which is now excluded from the present claims.
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           



                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761